Whether or not the writ shall issue in this case depends upon the construction which should be given section 26 of the juvenile court law. (Stats. 1909, p. 225.) That section provides: "In all cases where any child shall be dependent or delinquent under the terms of this act, the parent or parents, legal guardian or person having the custody of such child, or any other person who shall, by an act or omission, encourage, cause or contribute to the dependency or delinquency of such child shall be guilty of a misdemeanor," etc.
Petitioner's contention is that, applying the doctrine ofejusdem generis to the act in question, the words "any other person" are limited in their application to those who stand inloco parentis, and it being conceded that petitioner stands in no such relation he cannot be charged with the crime as defined by such section. "In the construction of statutes for the purpose of ascertaining the legislative intent, regard is to be had not so much to the exact phraseology in which that intent has been expressed as to the general tenor and scope of the entire legislative scheme embodied in the statute." (Palache v.Pacific Ins. Co., 42 Cal. 418.) An examination of the entire act discloses that section 1 of the act provides that the words "dependent child" shall mean, any child: "4. Who is found wandering and not having any home, or any settled place of abode, or any proper guardianship; 5. Who has no parent or guardian willing to exercise, or capable of exercising proper parental control; . . . 7. Whose home by reason of neglect," etc., "of his parents or either of them, or on the part of his guardian, or on the part of the *Page 514 
person in whose custody or care he may be, is an unfit place for such child." It will be observed that dependent children may be of a class who have parents, guardians, or custodians, while others may be of a class with neither. It is apparent from a reading of the entire act that the legislature was intending to provide protection to all children who, by the terms of the act, were either dependent or delinquent, by attaching a penalty to any act contributing to such delinquency or dependency. "The doctrine of ejusdem generis is but a rule of construction to aid in ascertaining the meaning of the legislature and does not warrant a court in confining the operation of a statute within narrower limits than was intended by the lawmakers." (Black on Interpretation of Laws, p. 143.) To give the narrow construction claimed by petitioner would be to say that the legislature intended to confer a benefit by protecting one class of dependents with whom someone was standing in loco parentis, while at the same time those dependents with whom no one stood in such relation should be unprotected. To give the words "any other person" a broader and more comprehensive interpretation, by saying that it was intended to include all persons committing the acts specified, would make the act applicable to all who are so unfortunate as to be included in the term "dependent." As said by our supreme court in Welch v. Williams, 96 Cal. 365, [31 P. 222]: "In the construction of a statute, all its provisions must be considered together, and must be reconciled as far as possible, and particular provisions must be so construed as to promote and not to defeat the general purposes and policy of the law." We are of opinion, therefore, that anyone who contributes to the dependency of a child, whatever may be his relation thereto, becomes amenable to punishment under the provisions of section 26.
The writ is therefore discharged and petitioner remanded.
Shaw, J., and James, J., concurred. *Page 515